Exhibit 10.1
 
EXCHANGE AGREEMENT
 
This Exchange Agreement dated as of May 31, 2015, is entered into between Handy
& Harman Group, Ltd., a Delaware corporation (“HNH Group”), and SPH Group
Holdings LLC, a Delaware limited liability company (“Steel”, and together with
HNH Group, the “Parties”).
 
WHEREAS, as of the date hereof, JPS Industries, Inc., a Delaware corporation
(the “Company”), HNH Group, HNH Group Acquisition LLC, a Delaware limited
liability company (“Sub I”), Handy & Harman Ltd., a Delaware corporation
(“Parent”) and HNH Group Acquisition Sub LLC, a Delaware limited liability
company and a wholly owned subsidiary of Sub I (“Merger Sub”), are entering into
an Agreement and Plan of Merger (as amended, restated, supplemented or otherwise
modified from time to time, the “Merger Agreement”) pursuant to which Merger Sub
will be merged with and into the Company (“Merger I”), with the Company being
the surviving entity in Merger I, and pursuant to which all of the holders of
shares of Company Common Stock (other than Steel) will receive cash
consideration in an amount equal to $11.00 per share of Company Common Stock
(the “Per Share Merger Consideration”).  Each capitalized and other term used
and not defined herein shall have the meaning ascribed thereto in the Merger
Agreement.
 
WHEREAS, after the date hereof and prior to the consummation of Merger I, HNH
Group and Steel will make cash contributions to the capital of Sub I in exchange
for limited liability company interests in Sub I, on such terms and conditions
as may be agreed by HNH Group, Steel and Sub I;
 
WHEREAS, immediately following the consummation of Merger I, Sub I will own all
of the shares of Company Common Stock not owned by Steel;
 
WHEREAS, as part of a certain corporate reorganization transaction following the
consummation of Merger I:
 
 
(i)
Sub I will be liquidated, and in connection with such liquidation, all of the
shares of Company Common Stock owned by Sub I will be distributed to the holders
of all of the limited liability company interests of Sub, Steel and HNH Group,
in accordance with their respective percentage interests in Sub I (the
“Liquidation”); and

 
 
(ii)
shares of common stock of Parent (“HNH Parent Stock”) will be issued to its
subsidiary, HNH Group (the “Issuance”);

 
WHEREAS, following the Liquidation and the Issuance, and as part of such
corporate reorganization transaction, Steel and HNH Group desire to provide for
the exchange, pursuant to this agreement, of all of Steel’s shares of Company
Common Stock for all of HNH Group’s shares of HNH Parent Stock (the “Exchange”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, following the Exchange, HNH Group will own all of the shares of Company
Common Stock and currently intends to merge the Company with and into its
wholly-owned subsidiary, HNH Acquisition LLC, a Delaware limited liability
company (“Sub II”) (“Merger II”), with Sub II being the surviving entity in
Merger II; and
 
WHEREAS, HNH Group and Steel intend that an Exchange consummated hereunder,
together with the foregoing transactions, including Merger II, be treated for
U.S. Federal income tax purposes as an integrated transaction and together shall
qualify as a “reorganization” under Section 368(a) of the Code.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Exchange.
 
a.           Subject to the terms and conditions of this agreement, the Exchange
contemplated hereby shall take place at a closing (the “Closing”) to be held no
later than the day on which the condition set forth in Section 2(a)(iii) has
been satisfied, provided that all of the other conditions set forth in Section 2
have also been satisfied or waived.  At the Closing, (a) Steel shall surrender
all of its shares of Company Common Stock in exchange for the number of shares
of Parent Common Stock determined pursuant Section 1(b); and (b) HNH Group shall
surrender the number of shares of Parent Common Stock determined pursuant
Section 1(b) in exchange for all of Steel’s shares of Company Common Stock.  Any
such shares surrendered by one Party to the other Party pursuant to the Exchange
are referred to herein as “Exchange Shares.”
 
b.           The number of shares of Parent Common Stock that Steel shall
receive pursuant to the Exchange is equal to the product of (a) the aggregate
number of shares of Company Common Stock held by Steel immediately prior to the
Exchange multiplied by (b) a fraction, (i) the numerator of which is an amount
equal to the Per Share Merger Consideration and (ii) the denominator of which is
an amount equal to the Parent Stock Price.  “Parent Stock Price” means the
dollar volume-weighted average prices for the Parent Common Stock on the Nasdaq
Capital Market (the “Principal Market”) during the period beginning at 9:30:01
a.m., New York Time (or such other time as the Principal Market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as the Principal Market publicly announces is the
official close of trading) as reported by Bloomberg through its “Volume at
Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of the Parent Common Stock in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York Time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York Time (or such other time as such market publicly announces is the
official close of trading) as reported by Bloomberg, for each of the twenty (20)
consecutive complete trading days ending with the complete trading day prior to
the Merger Closing Date.  If the Parent Stock Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Parent Stock
Price of the Parent Common Stock on such date shall be the fair market value as
mutually determined by Parent’s Board of Directors and Steel.  All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Conditions.
 
a.           The obligations of each of the Parties to consummate the Exchange
shall be subject to the satisfaction of the following conditions:
 
 
i.
the Merger Agreement shall have been executed and delivered by the parties
thereto;

 
 
ii.
each of the conditions to effect Merger I set forth in Sections 6.01, 6.02 and
6.03 of the Merger Agreement shall have been satisfied or waived (other than any
conditions that by their nature are to be satisfied at the closing of Merger I,
but subject to the prior or substantially concurrent satisfaction of such
conditions); and

 
 
iii.
Merger I shall have been consummated in accordance with the terms of the Merger
Agreement.

 
b.           The obligations of Steel to consummate the Exchange shall be
subject to the satisfaction of the following conditions:
 
 
i.
the Liquidation shall have occurred; and

 
 
ii.
the Issuance shall have occurred.

 
3.           Delivery of Company Common Stock and Parent Common Stock.  With
respect to each Party, on the date of the consummation of the Exchange and
subject to the surrender of Certificates (duly endorsed in blank for transfer or
accompanied by separate stock powers duly executed in blank) or Book-Entry
Shares representing such Party’s Exchange Shares, such Party shall (i) provided
that the applicable transfer agent (the “Transfer Agent”) with respect to such
Party’s Exchange Shares is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the other Party,
credit such aggregate number of Exchange Shares to which such other Party is
entitled pursuant to Section 1 to such other Party’s balance account with DTC
through its Deposit Withdrawal Agent Commission system which balance account
shall be specified by such other Party, or (ii) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program or such
Exchange Shares are not able to issued through the Deposit Withdrawal Agent
Commission system for any reason, issue and dispatch by overnight courier to the
address as specified by such other Party, a certificate, registered in the
applicable share register in the name of such other Party or its designee, for
the number of such Exchange Shares to which such other Party is entitled
pursuant to Section 1; provided, however, that Exchange Shares may only be
issued to a person other than the person in whose name the applicable
certificate so surrendered is registered if such certificate is properly
endorsed or otherwise in proper form for transfer and such other person pays any
transfer or other similar taxes required by reason of the issuance of such
Exchange Shares to a person other than the registered holder of such certificate
or reasonably establishes that such tax has been paid or is not
applicable.  Upon the consummation of the Exchange, each Party shall be deemed
for all corporate purposes to have become the holder of record of the Exchange
Shares to which such Party is entitled pursuant to Section 1, irrespective of
the date of delivery of the certificates evidencing such Exchange Shares.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Parties in Interest; Third Party Beneficiaries.  Each Party hereby
agrees that its respective agreements and obligations set forth herein are
solely for the benefit of the other Party and its respective successors and
permitted assigns, in accordance with and subject to the terms of this
agreement, and this agreement is not intended to, and does not, confer upon any
person other than the Parties and their respective successors and permitted
assigns any benefits, rights or remedies under or by reason of, or any rights to
enforce the obligations set forth herein.
 
5.           No Modification; Entire Agreement.  This agreement may not be
amended or otherwise modified without the prior written consent of each of the
Parties. No transfer of any rights or obligations hereunder (including with
respect to the exchange, transfer and delivery of the Exchange Shares) by one
Party shall be permitted without the consent of the other Party.  Any transfer
in violation of the preceding sentence shall be null and void.
 
6.           Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applicable to contracts executed in and to be performed
entirely within that State. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in the Chancery Court
of the State of Delaware and any state appellate court therefrom within the
State of Delaware (or, if the Chancery Court of the State of Delaware declines
to accept jurisdiction over a particular matter, any state or federal court
within the State of Delaware) and the parties hereto hereby irrevocably submit
to the exclusive jurisdiction of such courts in any such action or proceeding
and irrevocably waive the defense of an inconvenient forum to the maintenance of
any such action or proceeding. The parties hereto consent to the service of
process in any manner permitted by the laws of the State of Delaware. EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Counterparts.  This agreement may be executed in any number of
counterparts (including by facsimile or by .pdf delivered via email), each such
counterpart when executed being deemed to be an original instrument, and all
such counterparts shall together constitute one and the same agreement.
 
8.           Termination.  This agreement will terminate automatically and
immediately upon the earliest to occur of (a) the consent of the Parties and (b)
the termination of the Merger Agreement pursuant to its terms.
 
9.           No Assignment.  This agreement shall not be assignable, in whole or
in part, by one Party without the other Party’s prior written consent and the
granting of such consent in a given instance shall be solely in the discretion
of the Party whose consent is required and, if granted, shall not constitute a
waiver of this requirement as to any subsequent assignment.  Any purported
assignment of this agreement in contravention of this section shall be void.
 
10.         Agreed Tax Treatment.  The Parties intend that the Exchange and the
other steps, including Merger II, set forth in the recitals hereto shall be
treated as an integrated transaction and together shall qualify as a
“reorganization” under Section 368(a) of the Code.  Each Party and its
Affiliates shall use reasonable best efforts to cause the transactions to so
qualify, to file all tax returns consistent with, and take no position
inconsistent with, such treatment unless required to do so by applicable
Law.  HNH Group hereby adopts this agreement as a plan of reorganization within
the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a).
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
first written above.
 


 

 
Handy & Harman Group, Ltd.
     
By:
/s/ James F. McCabe, Jr.     
Name:
James F. McCabe, Jr.     
Title:
Senior Vice President 



 

 
SPH Group Holdings, LLC
     
By:
/s/ James F. McCabe, Jr.    
Name:
James F. McCabe, Jr.     
Title:
Chief Financial Officer of Managing Member 

 